Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Revathi Bingi, Ed.D., ) Date: March 8, 2007

)
Petitioner, )
)

-Vv.- ) Docket No. C-06-558

) Decision No, CR1573
Centers for Medicare & Medicaid )
Services. )
)

DECISION

1 affirm the determination of the Medicare Part B Hearing Officer (Hearing Officer) to
uphold the revocation by the Medicare Part B carrier, AdminaStar Federal (Carrier), of
Petitioner’s Medicare provider identification number (PIN) from February 15, 2000
through March 12, 2006 (the relevant period). I find the Hearing Officer correctly
determined that during the relevant period Petitioner did not meet all state requirements to
be considered a clinical psychologist, in that she had not been endorsed by the Indiana
State Psychology Board (Psychology Board) as a Health Service Provider in Psychology
(HSPP).

I. APPLICABLE AUTHORITY

Section 1866(j) of the Social Security Act (Act), as amended by section 936 of the
Medicare Prescription Drug, Improvement, and Modernization Act of 2003, Pub. L. No.
108-173, authorized the Secretary of Health and Human Services to establish a process
for the enrollment in the Medicare Program of providers of services and suppliers.
Section 1866(j)(2) of the Act gives providers and suppliers appeal rights for certain
determinations involving enrollment, using the procedures that apply under section
2

1866(h)(1)(A) of the Act. These procedures are set out at 42 C.F.R. Part 498, et. seq., and
provide for hearings by Administrative Law Judges (ALJs) and review of ALJ decisions
by the Departmental Appeals Board (Board).

In provider appeals under 42 C.F.R. § 498, the Board has determined that CMS must
make a prima facie case that an entity has failed to comply substantially with federal
requirements. See MediSource Corporation, DAB No. 2011 (2006). “Prima facie”
means that the evidence is “[s]ufficient to establish a fact or raise a presumption unless
disproved or rebutted.” Rosalyn L. Olian, DAB CR1472, at 2 (2006), quoting Black’s
Law Dictionary 1228 (8th ed. 2004); see also Hillman Rehabilitation Ctr. v. U.S. Dept. of
Health and Human Services, No. 98-3789 (GEB) (D.N.J. May 13, 1999). To prevail, the
entity must overcome CMS’s showing by a preponderance of the evidence. Batavia
Nursing and Convalescent Center, DAB No. 1904 (2004), aff'd, Batavia Nursing and
Convalescent Center v. Thompson, 129 Fed. Appx. 187 (6" Cir. 2005); Emerald Oaks,
DAB No. 1800 (2001); Cross Creek Health Care Center, DAB No. 1665 (1998);
Hillman, DAB No. 1611 (1997).

Section 1861 of the Act defines the medical and other health services that are eligible for
Medicare reimbursement by a non-physician practitioner or an allied health professional.
Under section 1842(b)(18)(C) of the Act, the types of “practitioners” include the
following: a physician assistant, nurse practitioner, clinical nurse specialist, certified
nurse-midwife, clinical social worker, and clinical psychologist. The Act further defines
“qualified psychologist services” as

[S]uch services and such services and supplies furnished . . . by a clinical
psychologist (as defined by the Secretary) which the psychologist is legally
authorized to perform under State law (or the State regulatory mechanism provided
by State law) as would otherwise be covered if furnished by a physician or as an
incident to a physician’s service.

Act, section 1861 (ii).

CMS regulations define the credentialing requirements and criteria for providers and
provider eligible services at 42 C.F.R. §§ 410.69-410.78. The regulation at 42 C.F.R.

§ 410.71(d) sets forth the qualifications required to be enrolled in the Medicare program

as a clinical psychologist. A clinical psychologist is defined as an individual who —

(1) Holds a doctoral degree in psychology; and
3

(2) Is licensed or certified, on the basis of the doctoral degree in psychology, by
the State in which he or she practices, at the independent practice level of
psychology to furnish diagnostic, assessment, preventive, and therapeutic services
directly to individuals.

42 C.F.R. § 410.71(d).
I]. SUMMARY JUDGMENT

CMS submitted a motion for summary judgment and brief (CMS Br.) accompanied by
joint exhibits (J. Exs.) 1-12 and CMS exhibits (CMS Exs.) 1-7. Petitioner submitted a
motion for summary judgment and brief and a response to CMS’s motion (P. Br.) and
Petitioner’s exhibits (P. Exs.) 1-9. CMS submitted a brief in response to Petitioner’s
motion and a reply to Petitioner’s response (CMS reply), and Petitioner submitted a reply
(P. Reply). I admit J. Exs. 1-12, CMS Exs. 1-7, and P. Exs. 1-9.!

' Both parties submitted motions to strike and objections and responses. Petitioner
submitted a motion to strike paragraph 3 of the Declaration of Shelly L. Mazo, Board
Director of the Psychology Board, asserting that she did not have personal knowledge of
the alleged purpose behind the establishment of the HSPP requirement in 1985.
Petitioner also submitted a motion to strike paragraph 7 of the Declaration of Christy J.
Van Dyke, Manager, Indiana Part B Provider Enrollment at AdminaStar Federal, Inc.,
asserting that the Manager’s declaration regarding the requirements necessary to obtain a
Medicare PIN as a clinical psychologist for billing purposes was not a “fact” based on
“personal knowledge” but a legal conclusion. CMS submitted motions to strike
Petitioner’s exhibits 4, 5, and 6. CMS asserted P. Ex. 4, an internet printout of the
Indiana Professional Licensing Agency, printed on November 29, 2006, listing Barbara
MeNutt as Chief Counsel, is irrelevant. CMS asserted that P. Ex. 5, a Medicare
Remittance Notice dated October 12, 2006, and sent to Von Bargen Sims and Associates,
is also legally irrelevant as this case does not involve recoupment by Medicare of funds
provided to Von Bargen. CMS also asserted that P. Ex. 6, a copy of an e-mail to
Petitioner, is not authenticated and cannot be accepted into evidence for the truth of the
matters asserted in it. I am denying all of these motions to strike. They reflect disputes
over facts not material to the legal issue under 42 C.F.R. § 410.71(d). They would be
material only if | could entertain claims of equitable estoppel or if some “knowledge,”
“reliance, ” “willfullness,” or “intent” showing was necessary to grant or deny the PIN.
4

While FED. R. CIV. P. 56 is not directly applicable to proceedings under 42 C.F.R. Part
498, it does provide guidance for the standard of review for summary judgment motions.
Summary judgment is generally appropriate when the record reveals that no genuine
dispute exists as to any material fact and the undisputed facts clearly demonstrate that one
party is entitled to judgment as a matter of law. Residence at Kensington Place, DAB No.
1963 (2005); White Lake Family Medicine, P.C., DAB No. 1951 (2004). Here, both
parties have moved for summary judgment. In fact, as set forth below, the parties do not
disagree concerning the material facts of the case. Their disagreement lies in the
application of the law to the facts. A dispute between the parties over the correct
conclusion to be drawn from undisputed facts is not an impediment to the entry of
summary judgment, and in truth may be understood as the precise procedural context in
which summary disposition is most appropriate. Moreover, although I find for CMS, I
am adopting the relevant and material findings as urged and set forth by Petitioner in her
brief.

TH. UNDISPUTED MATERIAL FACTS
I adopt relevant and material undisputed facts set forth in Petitioner’s brief at P. Br. 2-6.

1. On or about June 30, 1998, Petitioner first submitted an application for a Medicare
PIN as a clinical psychologist (as that term is used at 42 C.F.R. § 410.7(d)), to allow the
organization for which she then worked, Hobson Psychiatric Services (Hobson), to bill
Medicare for payment for clinical psychologist services rendered to Medicare
beneficiaries.

2. In an addendum to her application dated September 28, 1998, Petitioner indicated that
she was not endorsed as a HSPP in Indiana. J. Ex. 1, at 12; P. Ex. 1, at 3-4.

3. In the addendum, Petitioner expressly and legibly wrote by hand: “I am not endorsed
as Health Service Provider (HSPP) in Psychology in Indiana.” In the final paragraph she
noted “with the above additional information I am not sure if I qualify. However, I am
signing because if I do it will be helpful.” J. Ex. 1, at 12.

4. The Carrier reviewed the application and issued Petitioner Medicare PIN number
926320A by letter dated November 3, 1998.

5. Petitioner left Hobson to provide services at Von Bargen Sims & Associates (Von
Bargen). Petitioner submitted a Medicare application for a new Medicare PIN in order
for Von Bargen to bill for services rendered by Petitioner as a clinical psychologist to
Medicare beneficiaries at Von Bargen.
5

6. Petitioner’s second application did not indicate or assert that she was endorsed as a
HSPP in Indiana.

7. Petitioner was issued Medicare PIN number 667150F on February 15, 2000.

8. Petitioner relied on the issuance of the PINs and provided services to Medicare
beneficiaries.

9. On August 24, 2005, Medicare revoked Petitioner’s second PIN, stating that Petitioner
did not meet the requirements for a clinical psychologist because she was not endorsed as
a HSPP.

0. On March 13, 2006, Petitioner was endorsed as a HSPP by the Psychology Board.
1. Petitioner timely appealed the revocation. After a hearing, the Hearing Officer issued
a decision partially favorable to Petitioner, finding that her second PIN should be

reinstated, but only as of March 13, 2006, the date she received endorsement as a HSPP.

2. Petitioner timely appealed the unfavorable portion of the Hearing Officer’s decision,
and the case was assigned to me for a hearing and a decision.

3. During the relevant period, Petitioner held an Ed.D., a doctoral degree in educational
psychology (counseling), which she received on December 17, 1994.

4. During the relevant period, Petitioner was a fully licensed psychologist in the State of
ndiana.

5. During the relevant period, Petitioner was also a fully licensed mental health
counselor in the State of Indiana.

6. At no time during the relevant period were Petitioner’s Indiana licenses (as either a
psychologist or a mental health counselor) ever revoked, suspended, or otherwise
removed or limited.

IV. ISSUE

The issue before me in this case is whether Petitioner satisfied the requirements necessary
to obtain a Medicare PIN as a clinical psychologist, as set out at 42 C.F.R. § 410.71(d),
during the relevant period. It is not contested that Petitioner met those requirements as of
March 13, 2006.
6

V. FINDINGS OF FACT, CONCLUSIONS OF LAW, AND DISCUSSION

1, Petitioner did not satisfy the requirements necessary to obtain a Medicare
PIN as a clinical psychologist, as set out at 42 CF.R. § 410.71(d), during the
relevant period.

To be deemed qualified to receive a Medicare PIN as a clinical psychologist during the
relevant period, Petitioner must show that she met all statutory and regulatory
requirements during that period. The regulations, at 42 C.F.R. § 410.71(d), state that a
“clinical psychologist” is an individual who: (1) holds a doctoral degree in psychology;
and (2) is licensed or certified, on the basis of the doctoral degree, by the state in which
he or she practices, at the independent practice level of psychology, to furnish diagnostic,
assessment, preventive, and therapeutic services directly to individuals. CMS accepts that
Petitioner met the first requirement during the relevant period and held an acceptable
doctoral degree in psychology. CMS Br. at 14. However, CMS asserts that Petitioner did
not possess the required state certification for furnishing diagnostic, assessment,
preventive and therapeutic services until March 13, 2006, when the Psychology Board
issued her a HSPP endorsement. /d.

Petitioner argues that she did meet the requirements, either as a licensed psychologist in
Indiana or as a combination of her Indiana licenses as a psychologist and a mental health
counselor. Petitioner refers to Federal Register guidance behind the regulations (63 Fed.
Reg. 20110 (April 23, 1998)), which she interprets to mandate that I take a broad reading
of the regulatory requirements. In her interpretation of how I should take such an
expansive view, Petitioner asserts that, although she might not have received her HSPP
endorsement until March 13, 2006, she otherwise met the Medicare requirements
necessary to obtain a PIN as a clinical psychologist (as set forth at 42 C.F.R. § 410.71(d))
as of February 15, 2000, because her experience and her Indiana licenses as a
psychologist and as a mental health counselor are the functional equivalent of the HSPP
endorsement.

This argument based on the functional equivalence of Petitioner’s qualifications to the
HSPP endorsement, and thus to the Medicare requirements, is the armature upon which
her position here is erected. Petitioner asserts that 42 C.F.R. § 410.71(d)(1) and (2)
actually encompass three requirements. The first of the three requirements — as
Petitioner views the matter — is the educational requirement that she have earned a
doctoral degree in psychology, and her satisfaction of that requirement is uncontested
here. But it is her analysis of the following requirements that falls short of success in this
case. Specifically, Petitioner divides subsection 410.71(d)(2), arguing that it should be
broken down as follows: first, that she be licensed or certified, on the basis of the
7

doctoral degree in psychology, by the State of Indiana — which she was — and, second
and separately, that she practice at the independent practice level of psychology to furnish
diagnostic, assessment, preventive, and therapeutic services directly to individuals —
which she asserts she did on the basis of both her licenses. P. Br. at 10-25.

In support of her argument, Petitioner asserts that during the relevant period she was
authorized to: independently provide mental health services to individuals directly, up to
her education, training, and experience (under her mental health license), excluding
rendering a diagnosis as a physician is authorized to do; and independently render mental
health services within the scope of her psychology license. Thus, she declares that she
was professionally competent and legally authorized to independently furnish diagnostic,
assessment, preventive, and therapeutic services directly to individuals during the relevant
period. She argues that a HSPP endorsement should only be seen as one way — but not
the only way — for an individual to meet the requirement that he or she practice at the
independent practice level of psychology to furnish diagnostic, assessment, preventive
and therapeutic services directly to individuals. See P. Br. at 21.

I accept for purposes of this summary judgment motion that, throughout the relevant
period, Petitioner may very well have had the education, training, and experience that
would have supported her application for HSPP endorsement and permitted her to be
endorsed as a HSPP. The fact is, however, that she did not apply for a HSPP
endorsement and was not so endorsed. And, without that endorsement, Petitioner did not
meet the regulatory requirement to receive a PIN as a clinical psychologist.

The Act requires that a clinical psychologist only furnish services which he or she is
legally authorized to perform under state law or under the regulatory mechanism provided
by state law. Act, section 1861 (ii); see also 42 C.F.R. §§ 410.10(v), 410.71 (a). Fora
clinical psychologist in Indiana, that regulatory mechanism is the Psychology Board.
CMS Ex. 1; J. Ex. 9, at 18-23. The Psychology Board is the only agency in Indiana
responsible for licensing and certifying the professional activities of psychologists in
Indiana. It is separate from the Indiana Social Worker, Marriage and Family Therapist,
and Mental Health Counselor Board. The operations and requirements of any other board
have no effect on the operations and requirements of the Psychology Board and any
individual licensed in Indiana is subject to the Psychology Board’s rules and regulations.
Declaration of Shelly L. Mazo, Psychology Board Director, CMS Ex. 7, at 1, 2. The
Indiana statute establishing the Psychology Board is codified at IC 25-33-1-3. IC 25-33-
1-5.1, governs the issuance of licenses and endorsements as a HSPP. CMS Ex. 1, at 7-8;
J. Ex. 9, at 23-24. Indiana does not specifically license clinical psychologists. Instead,
Indiana issues a general psychologist license. If the psychologist provides services
Medicare has defined as those of a clinical psychologist (as cited above in section I of this
8

decision), Indiana, through the Psychology Board, requires the psychologist to obtain a
separate HSPP endorsement. /d. A HSPP endorsement means that a psychologist has had
extra training that enables that psychologist to diagnose and treat mental and behavioral
disorders. If a psychologist chooses not to diagnose, but wants to treat mental and
behavioral disorders, then he or she would still need to obtain a HSPP endorsement from
the Psychology Board. CMS Ex. 7, at 2, J 5. Specifically, the Indiana Administrative
Code notes at IAC 1.1-13-1.1 at subsection (c) that “[e]ndorsement as a health service
provider in psychology is required, by definition of the practice of psychology . . . for all
licensed psychologists who engage in the diagnosis and treatment of mental and
behavioral disorders . except for psychologists working under supervision or who hold a
limited license.” Further, under subsection (e), a HSPP “is a title conferred by
endorsement upon Indiana psychologists who have training and experience sufficient to
establish competence in an applied health service area of psychology (such as clinical,
counseling, or school psychology) and who meet the experience requirements of IC 25-
33-1-5.1(c). Subsection (g) defines treatment to refer “to the provision of psychotherapy,
counseling, consultation . . . or any other form of planned intervention to an individual or
individuals for the purpose of alleviating diagnosed mental and/or behavioral disorders.”
J. Ex. 9, at 42. To receive the Psychology Board’s endorsement, an individual must apply
in a form and manner in which the Psychology Board prescribes, and provide verification
of experience in an organized health service training program ("1500 hours of supervision
in an internship, and 1,600 hours, 900 of which must consist of direct patient contact, of
supervision in a postdoctoral health service setting.”) CMS Ex. 7, at 2,96. The
Psychology Board then reviews the applicant’s qualifications to determine whether all
endorsement requirements have been satisfied. J. Ex. 9, at 24, 44; CMS Ex. 1, at 5-8;
CMS Ex. 7, at 2, 47.

While Petitioner has made a game attempt to find a way (via her personal interpretation of
federal and state law) to show that her background is functionally equivalent to a HSPP
endorsement, neither federal or state law (as set forth above) recognizes such functional
equivalency. Petitioner needed a HSPP endorsement to bill as a clinical psychologist, did
not have one, and thus was ineligible to receive a Medicare PIN as a clinical psychologist
until she received the HSPP endorsement.

2. Ihave no authority to consider Petitioner’s claim that CMS is estopped as a
matter of equity from revoking her Medicare PIN during the relevant period.

Petitioner agues that, assuming I find she did not meet the requirements to receive a PIN
as a clinical psychologist during the relevant period, CMS is nevertheless estopped from
revoking her PIN. Petitioner argues that when she applied for her first PIN she wrote on
the addendum to her application that she was not endorsed as a HSPP and that she was
9

not sure she qualified for the PIN. Carrier employees reviewed her application and issued
her first PIN and then another PIN when she went to work for a different employer (the
PIN in question here). Petitioner asserts that such issuance was an “express written
representation by CMS that Petitioner was qualified to have such PIN.” P. Br. at 24.
Further, Petitioner asserts that the two different Carrier employees’ negligent failure to
take her express statement into account constitutes “affirmative misconduct” by those
employees. Petitioner states that she reasonably relied upon the CMS representations that
she qualified as a clinical psychologist by the receipt of her PINs and that she then
provided care for, billed for, and received reimbursement for services she provided to
Medicare beneficiaries for several years. Asa result, and to her detriment, she is bearing
the cost of her appeal and, if unsuccessful, will have to repay Medicare for services billed
under her second PIN during the relevant period (based on claims for recoupment she
asserts that Medicare has issued relating to services she rendered during the relevant
period). P. Br. at 24-25.

Petitioner refers to the general elements of an estoppel argument: first, the estopped party
must have made a definite misrepresentation of fact to a second party having reason to
believe that the second party will rely upon it; next, the party asserting estoppel must have
reasonably relied upon that misrepresentation of fact; third, the party asserting estoppel
must have changed its position in reliance upon the misrepresentation; and fourth, the
party asserting estoppel must have suffered a detriment as a result.

Ihave no authority to consider appeals based on equitable estoppel, as the regulations at
42 C.F.R. Part 498 limit my authority to hearing and deciding only initial determinations.
42 C.F.R. §§ 498.3, 498.5. See Kirtis Thomas, DAB CR1452, at 8 (2006); Danville
HealthCare Surgery Center, DAB CR892, at 7 (2002). I note, however, that the greatest
difficulty for Petitioner is encountered at the very outset of her analysis: Petitioner
recognizes that if the doctrine of estoppel could be applied to an act of the federal
government at all, at the very least it required a showing of “affirmative misconduct” on
the part of federal officials, and that there must be shown a definite misrepresentation, not
silence, not error, nor a failure to act. Tennessee Deptartment of Health and
Environment, DAB No. 1082 (1989); P. Br. at 23-24. Erroneous information from
government employees does not rise to estoppel against the government or entitle the
recipient of the incorrect information to monetary payments not otherwise permitted by
law. Danville HealthCare Surgery Center, DAB CR892, at 7; see Tennessee
10

Department of Health and Environment, DAB No. 1082 (1989); Office of Personnel
Management (OPM) v. Richmond, 496 U.S. 414 (1990); Heckler v. Community Health
Services of Crawford County, 467 U.S. 51 (1984).

VI. CONCLUSION

Having determined that, as a matter of law, Petitioner is without a right to the relief she
secks, I affirm the determination of the Hearing Officer to uphold the revocation by the
Carrier of Petitioner’s Medicare PIN during the relevant period.

/s/
Richard J. Smith
Administrative Law Judge

> Although I do not have the authority to provide Petitioner the equitable relief she
seeks, I do note that Petitioner appears to have provided services to Medicare
beneficiaries in good faith and that, if possible, CMS should take that into consideration
in any recoupment efforts it may ultimately decide to undertake. I can find nothing in this
record to justify a punitive or confiscatory approach in any such efforts, just as I can find
nothing in this record to suggest that Petitioner deliberately concealed or misrepresented
her credentials to anyone at any time.
